           Case 1:18-vv-00414-UNJ Document 62 Filed 03/25/20 Page 1 of 7




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
MARY ELLEN LYONS,        *
                         *                         No. 18-414V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: February 28, 2020
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Guillain-Barré syndrome (“GBS”)
                         *                         chronic immune demyelinating
             Respondent. *                         polyneuropathy (“CIDP”)
******************** *

Ronald C. Homer & Meredith Daniels, Conway, Homer, P.C., Boston, MA, for
Petitioner;
Glenn A. MacLeod, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On February 27, 2020, the parties filed a joint stipulation concerning the
petition for compensation filed by Mary Lyons on March 20, 2018. Petitioner
alleged that the influenza (“flu”) vaccine she received on September 29, 2016,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
caused her to suffer Guillain- Barré syndrome (“GBS”) and chronic immune
demyelinating polyneuropathy (“CIDP”). Petitioner further alleges that she
suffered the residual effects of these injuries for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her condition.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
           Case 1:18-vv-00414-UNJ Document 62 Filed 03/25/20 Page 2 of 7



       Respondent denies that petitioner suffered a GBS Table injury, that the flu
vaccine caused petitioner to suffer GBS, CIDP or any other injury, and that
petitioner’s current disabilities are a sequela of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $160,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 18-414V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:18-vv-00414-UNJ Document 62 Filed 03/25/20 Page 3 of 7
Case 1:18-vv-00414-UNJ Document 62 Filed 03/25/20 Page 4 of 7
Case 1:18-vv-00414-UNJ Document 62 Filed 03/25/20 Page 5 of 7
Case 1:18-vv-00414-UNJ Document 62 Filed 03/25/20 Page 6 of 7
Case 1:18-vv-00414-UNJ Document 62 Filed 03/25/20 Page 7 of 7
